Citation Nr: 1525467	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable initial rating for right elbow degenerative arthritis, fracture with scar and lateral epicondylitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to October 1980 and from February 1988 to September 1993, with additional service that included active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the National Guard of multiple states between periods of active service and until his retirement in 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service, reported tinnitus in service, and there is credible evidence of a continuity of symptomatology of tinnitus from service.

2.  The Veteran is right-hand dominant.

3.  The Veteran's right elbow disability is manifested by subjective limitation of motion and loss of strength; objective evidence of pain on palpation of the elbow; the reported use of an elbow brace; and objective evidence of arthritis; but without objective evidence of limitation of motion or weakness.  


CONCLUSIONS OF LAW

1.  Tinnitus may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Throughout the appellate time period, the criteria for a rating of 10 percent, but no more, for the Veteran's right elbow degenerative arthritis, fracture with scar and lateral epicondylitis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 5010-5206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

As the Veteran's tinnitus claim is granted herein no further consideration of this matter is necessary with respect to the duties to notify and assist.  As to the increased rating claim for the right elbow, this appeal arises from the Veteran's disagreement with an initial rating following the grant of service connection.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that a September 2011 letter from the RO to the Veteran fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and he has not reported treatment with VA or private providers for his right elbow.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran with an examination for his right elbow in January 2012.  The VA examination report is thorough and supported by VA outpatient treatment records.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that his current tinnitus was incurred in or is otherwise related to his military service.  Specifically, he alleges that he began experiencing tinnitus during his period of active service from 1988 to 1992.  Thereafter, he experienced a continuity of tinnitus symptoms.      

During a May 1990 medical treatment visit, the Veteran reported a history of left ear tinnitus, decreased hearing in the left ear, and vertigo.  At the time, the treatment provider's assessment was limited to vertigo.  Thereafter, the service treatment records do not specifically list further complaints of tinnitus and subsequent reports of ear problems and hearing loss were limited to discussion of a left ear hearing loss disability.  

The Veteran's service personnel records document that he was involved in training in multiple areas, including tank gunnery and as an armor crewman.  The Veteran's ultimate military occupational specialties (MOS) were not of the type typically associated with extended or traumatic acoustic trauma.  That said, in light of the foregoing and the Veteran's credible reports that his in-service courier duties required him to be in the presence of aircraft, weapons, and other potentials for acoustic trauma, the Board will presume that the Veteran was exposed to acoustic trauma in service.

Significantly, as a lay person, the Veteran is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of in-service acoustic trauma, an in-service report of tinnitus, and a continuity of symptomatology from service.  The Board is somewhat troubled by the absence of reports of tinnitus after May 1990 while in service and for some years thereafter; however, given the serious nature of the Veteran's left ear hearing loss the Board does not find it implausible that complaints regarding the left ear hearing issues would take precedence over any ongoing tinnitus.  

The Board acknowledges that the January 2012 QTC and November 2013 VA examination reports concluded that it was more likely than not that the Veteran's tinnitus was caused by or the result of his hearing loss disability.  These opinions, however, did not specify that the onset of this tinnitus was after the Veteran's military service and does not otherwise find this evidence sufficient to overcome the presumption that tinnitus was incurred in service.

Given the foregoing, the Board concludes that entitlement to service connection for tinnitus is warranted on a presumptive basis. 38 C.F.R. § 3.309(a).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, 'staged' ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The April 2012 rating decision noted in the Introduction granted entitlement to service connection for right elbow degenerative arthritis, fracture with scar and lateral epicondylitis, and assigned a noncompensable rating.  The Veteran claims the rating does not accurately depict the severity of his current condition.

The Veteran's service treatment records document an in-service right elbow fracture in 1989, for which the Veteran underwent surgical repair.  

The Veteran was afforded a VA examination in January 2012.  The examiner noted right elbow diagnoses of degenerative arthritis; olecranon fracture, status post open reduction internal fixation with scar; and lateral epicondylitis.  The Veteran was right hand dominant.  The Veteran described flare-ups with repetitive motion.  On examination, the Veteran had right elbow flexion to 145 degrees or greater and extension to 0 degrees, with no objective evidence of painful motion.  After repetitive motion testing, the Veteran's right elbow flexion and extension did not demonstrate additional limitation in ranges of motion.  However, there was objective evidence of localized tenderness or pain on palpation of the right elbow.  The Veteran had normal muscle strength on testing and there was no ankylosis of the right elbow.  There was no flail joint, joint fracture, or impairment of supination or pronation.  The Veteran had not had a total surgical replacement of the elbow.  The Veteran did have a right elbow surgical scar.  The Veteran's right elbow disability was not such that he would be better served with a prosthetic.  There was an impact on the Veteran's employment, including painful movement and limited lifting.  X-rays of the right elbow showed hypertrophic spurring with posttraumatic changes.  

In his July 2012 notice of disagreement, the Veteran indicated that he suffered from greater loss of motion and limitation of use than the examiner reported.  He claimed to be unable to extend his arm out all the way or throw a ball without severe pain.  His symptoms included stiffness and pain and he was limited in his ability to do any heavy lifting, pushing, or pulling using his right arm.  

His February 2014 VA Form 9 included similar reports.  The Veteran claimed to have limited flexibility, loss of range of motion, and weakness / loss of strength in the right elbow and arm.  He required the daily use of an elbow brace when having to use his right arm for extended periods.  

As will be discussed in greater detail below, the Board finds that a 10 percent rating is warranted based on the Veteran's complaints, including those of pain, decreased flexibility, weakness, and limitation of motion.

The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his right elbow is considered his major or dominant extremity.  See 38 C.F.R. § 4.69 (2014).

Limitation of flexion of the dominant forearm warrants a 10 percent rating if flexion is limited to 100 degrees, a 20 percent rating if limited to 90 degrees, a 30 percent rating if limited to 70 degrees, and a 40 percent rating if limited to 55 degrees.  38 C.F.R. § 4.71a, DC 5206.  Limitation of extension of the dominant forearm warrants a 10 percent rating if limited to 45 to 60 degrees, a 20 percent rating if limited to 75 degrees, a 30 percent rating if limited to 90 degrees, and a 40 percent rating if limited to 100 degrees.  38 C.F.R. § 4.71a, DC 5207.  A 20 percent rating is warranted if flexion is limited to 100 degrees and extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5208.  For the dominant forearm, limitation of supination to 30 degrees or less warrants a 10 percent rating.  Limitation of pronation when motion is lost beyond the last quarter of the arc and the hand does not approach full pronation warrants a 20 percent rating, and motion lost beyond the middle of arc warrants a 30 percent rating.  A 40 percent rating is available when the hand is fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, DC 5213.  As there is no medical evidence of ankylosis, fracture malunion, or nonunion of the major bone structures, these criteria do not apply.  38 C.F.R. § 4.71a. DCs 5205, 5210-5212.

Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2014).  Degenerative arthritis established by x-ray findings are rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.

Initially, the Board notes that the rating schedule provides a separate rating for the combination of limitation of elbow extension and flexion (DC 5208).  The fact that the rating schedule provides such separate rating for the combination of limitation of motion indicates that the schedule does not envision providing separate ratings for limitations of flexion, extension, supination, or pronation.  38 C.F.R. § 4.59 (2014) (providing that functional impairment is expected to be evaluated as at least the minimal compensable level); Cf. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (holding that separate ratings can be assigned for limitation of knee extension, flexion, and instability, where the rating schedule did not provide a DC for rating the combination of these disabilities in a single rating).

Affording the Veteran the benefit of the doubt, the Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent disability rating.  See 38 C.F.R. § 4.7.  The Board acknowledges that the Veteran does not have objective evidence of limitation of motion, swelling, or muscle spasm specifically listed to warrant the assignment of a compensable rating for the Veteran's right elbow arthritis under DC 5003, but the Board concludes that the objective evidence of tenderness on palpation of the right elbow coupled with the Veteran's subjective reports are sufficient to warrant a 10 percent rating for his functional loss.  

As the Veteran's right elbow disability does not involve two major or minor joints, a rating greater than 10 percent under DC 5003 is not warranted.  Similarly, a greater rating is not warranted under any other DC.  As discussed above, the Veteran had no limitation of flexion and extension on testing during the January 2012 QTC examination, such that a rating greater than 20 percent is warranted.  The Board has considered the Veteran's subjective complaints of limited flexion and extension, particularly his claimed inability to fully extend his arm without a great deal of pain.  The Board finds that the January 2012 QTC examination clearly demonstrates that such limitation is not permanent and constant in nature.  To the extent that the Veteran might experience such problems on an intermittent basis, the current 10 percent rating is assigned to compensate the Veteran for this problem.  The Board also finds it significant that the Veteran has not reported that any limitation of flexion and/or extension is to the point that it would warrant a rating of 20 percent or greater under DCs 5206, 5207, or 5208.  

Similarly, no higher rating is warranted under any other DC relating to the right elbow.  There is no evidence of an ununited or unhealed joint fracture or impairment of the flail joint.  There is no evidence of nonunion of the radius and ulna with the flail joint or nonunion of the ulna or radius with loss of bone substance to afford a higher or separate rating under DCs 5210-5212.  There is no limitation of pronation or supination and, as such, a separate or higher rating is not warranted under DC 5213.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, the evidence of record demonstrates that the Veteran retains some range of motion and the January 2012 QTC examination specifically found that the right elbow was not ankylosed.  As such, the Board concludes that a higher rating is not warranted under DC 5205.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, a separate rating for the Veteran's symptomatology is not warranted.  There is no additional neurological disability that has been attributed to the Veteran's right elbow disability.  As such, separate ratings under DCs 8510 and 8511 are not warranted.  See 38 C.F.R. § 4.124a (2014).  To the extent that the Veteran experiences epicondylitis or other symptoms attributable to overuse of the elbow tendons, such symptoms are fully contemplated in the above assigned rating as these problems are all caused by and manifested through repetitive motion.  Finally, the Board has considered the Veteran's scar associated with his in-service right elbow surgery, which has been service-connected and rated together with the overall right elbow disability.  The medical record and the Veteran's statement do not indicate that the surgical scar is painful, unstable, or would otherwise meet the criteria for a compensable rating under the applicable DCs.  See 38 C.F.R. § 4.118, DCs 7800 through 7805 (2014).  Although the Board acknowledges that the January 2012 QTC examination did not make specific findings with respect to the scar, the Veteran has been afforded the relevant DCs for the scar and has not asserted that he meets any of the criteria for a compensable rating for the scar and the evidence of record does not otherwise indicate that a compensable rating for the scar is warranted.

The Board notes that the Veteran's functional loss was considered, as the evidence shows that he has consistently complained of pain in the right elbow.  38 C.F.R. §§ 4.40, 4.45.  As mentioned above, the assigned 10 percent disability rating is based on painful motion and greater functional loss due to pain, despite not having a decrease in range of motion sufficient to assign a compensable rating under DCs 5206, 5207, or 5208.  The Board acknowledges the Veteran's reports of ongoing pain in the right elbow, but notes that the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Instead, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id.  In this case, despite the Veteran's subjective reports of pain, there was no objective evidence of pain, decrease of range of motion on repetitive testing, or increased pain or weakness.  During the appellate time period there is no other objective evidence to support the assertion that pain had an effect on the normal working movements of the body such that a rating greater than 10 percent would be warranted.  Finally, during the appellate time period the Veteran had no muscle atrophy and the objective evidence is that he retained normal muscle strength (although the Board recognizes the Veteran's subjective reports of weakness).  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems during the appellate time period.  As the Veteran's right elbow is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that the right elbow and arm can and is used regularly by the Veteran.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right elbow disability.  As discussed, the symptoms throughout the appellate time period are substantially consistent.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right elbow disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right elbow disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports limitation of motion and loss of strength; there is objective evidence of pain on palpation of the elbow; he has reported use of an elbow brace; and there is objective evidence of arthritis.  The current 10 percent rating contemplates these and other symptoms.  These problems affect the Veteran's ability to use his right arm and elbow in a normal manner, by limiting range of motion and strength of the appendage, these are the type of symptoms specifically contemplated in the applicable DCs.  Thus, the Veteran's current schedular rating under DC 5210-5206 is adequate to fully compensate him for his disability on appeal.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for his right elbow disability and service connection is granted herein for tinnitus.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact with each other or with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating of 10 percent for right elbow degenerative arthritis, fracture with scar and lateral epicondylitis, for the entire appellate time period is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran also is seeking entitlement to service connection for bilateral hearing loss.  After a complete review of the record, the Board concludes that a remand is required to obtain additional development.

A July 1980 service treatment record noted that the Veteran had severe hearing loss in the left ear and placed him on an H-2 profile.  Audiometric testing from this period of service is not of record.

The Veteran received an audiogram as part of an October 1987 medical examination.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
75
70
70
70
70

The Veteran underwent audiological testing in February 1988, during his initial enlistment examination.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
70
65
65
70
80

The Veteran was assigned a profile of H-2 at that time for his defective left ear hearing.  At that same time, in a Report of Medical History the Veteran reported a history of ear trouble and hearing loss.  

The Veteran underwent audiological testing in July 1988, while in service.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
10
LEFT
80
70
75
75
80

The Veteran received audiological testing in September 1988.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
5
5
LEFT
75
85
70
70
75

The Veteran received an audiogram as part of an April 1992 medical examination.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
75
65
70
80
70

A near contemporaneous service treatment record noted a history of hearing loss in the left ear from the age of 6.  Another record from April 1992 noted the Veteran's history of left ear mixed hearing loss and that he wanted to be cleared to attend Airborne School.  The treatment provider stated that although the Veteran was on an H3 profile that his hearing loss did not pose a danger to himself or others and that he should be cleared to attend airborne school.  Another April 1992 record clarified that the Veteran had an H-2 profile and that he should not be exposed to noise in excess of 85 decibels or weapon firing without use of properly fitted hearing protection.  The Veteran was noted to be "deaf" in one ear and that any permanent hearing loss in the other ear would cause a serious handicap.  

After separation from service, the Veteran served until 2002 with the North Carolina National Guard.  During this period, the Veteran received an audiogram as part of a May 1997 medical examination.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
70
70
70
80
90

The Veteran has received multiple examinations in this case.  The most recent November 2013 VA examination report failed to explicitly consider the Veteran's period of active service in 1980, although the examiner did appropriately note Montana National Guard service from 1980 to 1988.  The examiner accurately documented the Veteran's normal right ear hearing and left ear hearing loss on entrance into his second period of active service in February 1988.  The examiner discussed the in-service audiograms and the May 1997 audiogram during his National Guard service.  The examiner also noted that the Veteran had a left ear hearing loss disability from age 6.  After his active service, the Veteran worked in two furniture factories, industrial construction, and farm work (all while using hearing protection).  The examiner concluded that there was a left ear hearing loss disability that pre-existed service and was not aggravated beyond its normal progression in service.  The rationale for the opinion was that there was no progression of hearing loss in either ear during military service.  

The Board notes, however, that the above-referenced May 1997 audiogram shows a threshold shift of 25 decibels at 4000 Hertz in the right ear and 20 decibels at 4000 Hertz in the left ear when compared to an April 1992 audiogram of record.  Neither the January 2012 QTC examination nor the November 2013 VA examination reports discussed these threshold shifts.

In light of the foregoing, the Board concludes that a remand is required to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate medical professional as to the Veteran's bilateral hearing loss claim.  Following a complete review of the paper and electronic claims files, the reviewing professional is requested to provide an opinion as to: 

(a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss disability is due to an injury or disease incurred in any period of active duty or ACDUTRA or is due to an injury incurred during INACDUTRA service (in that regard, acoustic trauma may be presumed to constitute an injury.); and

(b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing left ear hearing loss disability was permanently aggravated as a result of disease or injury during any of his periods of ACDUTRA service after September 1993 or as a result of injury during a period of INACDUTRA after September 1993.  (In that regard, acoustic trauma may be presumed to constitute an injury.)

The examiner also is requested to provide a definition of standard threshold shift (STS).

In reaching the above determinations, the examiner is requested to specifically consider, and address as necessary, the shift of 25 decibels at 4000 Hertz in the right ear and 20 decibels in the left ear at 4000 Hertz between the April 1992 and May 1997 audiograms.

A complete rationale for all opinions must be provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


